TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00071-CV



                    Padraic Deighan and DermAmerica, Inc., Appellants

                                                v.

                                     Abha Misra, Appellee



 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. GN303238, HONORABLE PETER M. LOWRY, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


               Appellants Padraic Deighan and DermAmerica, Inc., and appellee Abha Misra filed

a joint motion to dismiss this appeal, stating that they have reached a settlement. Accordingly, we

grant the motion to dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Joint Motion

Filed: May 3, 2005
2